Citation Nr: 1118167	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  01-08 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected post-operative recurrent perianal cysts, to include perirectal fistulae, currently evaluated 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1988 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for reoccurring perianal cyst post-operative, and assigned a noncompensable rating, effective August 8, 1997.  During the course of the appeal, the Veteran moved to Louisiana; original jurisdiction now resides in the New Orleans, Louisiana RO.

In a subsequent, August 1999 rating decision, the RO increased the Veteran's rating to 10 percent.  The Veteran did not express satisfaction with the increased disability rating.  The case thus remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The Veteran's case was remanded by the Board for additional development in January 2001, May 2005, and April 2008.  In a May 2010 decision, the Board denied the Veteran an increased evaluation for the service-connected post-operative recurring perianal cyst pursuant to Diagnostic Codes 7899-7806 but granted a separate 10 percent disability rating for the service-connected perianal cysts under Diagnostic Codes 7332, 7335.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In November 2010, the Court vacated the Board's May 2010 decision in its entirety and remanded the increased rating issue to the Board for further consideration pursuant to a Joint Motion for Remand dated in May 2010.  

In a January 2011 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's representative submitted further argument in support of the appeal in March 2011.

The Board recognizes that the Veteran previously asserted a claim of entitlement to TDIU which was denied by the RO in an unappealed February 2008 rating decision.  However, the Veteran again alleged inability to retain employment due to his service-connected perianal cysts.  See, e.g., the Veteran's statement dated October 2010.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

1.  Entitlement to an increased initial rating for service-connected post-operative recurrent perianal cysts, to include perirectal fistulae, currently evaluated 10 percent disabling.

The May 2010 Joint Motion for Remand, as adopted by the Court's November 2010 Order, indicated that in the May 2010 decision the Board failed to properly consider the Appellant's lay statements in his assertion of entitlement to an increased rating for the service-connected post-operative recurrent perianal cysts, to include perirectal fistulae.  The parties explained that "in relying on the objective medical evidence of record, the Board erred in implicitly rejecting Appellant's lay statements that he experienced regular or constant drainage or exudation without first making a determination as to their competency and credibility."  

A review of the claims folder demonstrates that the most recent VA examination was in May 2007.  Subsequently, the Veteran has repeatedly articulated the severity of his perianal cyst symptoms and the impact of the cysts on his daily life.  See, e.g., the Veteran's statements dated January 2010 and October 2007.  These contentions were not considered by the VA examiner.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  Accordingly, the Board believes that a VA examination is needed to assess the Veteran's current post-operative perianal cyst symptomatology.  

Additionally, the Board notes that the most recent VA treatment records contained in the claims folder are dated in January 2008.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims.

2.  Entitlement to TDIU.

As noted above in the Introduction, the Veteran has again raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional procedural development.

Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to his most recent claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.
Additionally, a review of the record indicates that the Veteran was granted Social Security Administration (SSA) disability benefits in June 2002.  See the SSA inquiry dated October 2007.  These records are potentially pertinent to his TDIU claim and should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  

Accordingly, the case is REMANDED for the following action:

1. VBA should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from January 2008 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

3. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims folder.  

4. After the above records are obtained, to the extent available, the Veteran should be afforded a VA examination for the purpose of determining the current nature and severity of his service-connected post-operative recurrent perianal cysts with perirectal fistulae.  The claims folder, including a copy of this Remand, must be made available to and be reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In rendering his/her findings, the examiner should thoroughly describe the reported and objective symptomatology associated with the Veteran's service-connected post-operative perianal cyst, with perirectal fistulae.  

The examiner should also render an opinion as to whether the Veteran's disability is manifested by constant slight, or occasional moderate leakage; occasional involuntary bowel movements, necessitating the wearing of a pad; extensive leakage and fairly frequent involuntary bowel movements; or a complete loss of sphincter control.  

The examiner should additionally specify the location and extent of the perianal cysts, to include perirectal fistulae, in terms of a percentage of the body and a percentage of exposed areas, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past twelve month period.  The examiner should further note whether the Veteran's service-connected perianal cysts to include perirectal fistulae are productive of scarring; and specify the size of any scar, whether it causes limitation of motion, is unstable or painful, and whether it limits function.  If limitation of function is shown, the examiner should state what motions or functions are limited and to what extent.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability during flare-ups of the symptomatology associated with the service-connected perianal cysts and, to the extent possible, provide an assessment of the functional impairment during flare-ups.  

The examiner is additionally asked to comment on the impact, if any, of the Veteran's service-connected perianal cyst on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

5. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).
6.  Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


